Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.
Claim Objections
Claim 10 is objected to because of the following informalities:  Please add a semi-colon (;) after “actuator” in line 6 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon (US PG-Pub 2014/0020175).
Regarding Claim 10, Dixon discloses a lift data management system comprising: a receiver (18); a person lifting device (12) comprising: an actuator (58) ; a lift arm (50 and 52) coupled to the actuator, one end of the lift arm being configured to move vertically by the actuator; a multi-link device (54) coupled to the one end of the lift arm and communicatively coupled to the receiver (Fig. 8), the multi-link device comprising: a load tension pin (82) 
Regarding Claim 12, Dixon discloses wherein the computer readable and executable instructions of the multi-link device, when executed by the one or more processors, further cause the multi-link device to: determine whether the tension measured by the load tension pin is decreased; and transmit, by the first network interface hardware, unload event data to the receiver in response to determination that the tension is decreased ([0065]).
Regarding Claim 13, Dixon discloses wherein the computer readable and executable instructions of the multi-link device, when executed by the one or more processors, further cause the multi-link device to transmit identification information about the person lifting device ([0066]).

Regarding Claim 15, Dixon discloses wherein the usage information includes at least a number of load events and total usage time ([0065]).
Regarding Claim 16, Dixon discloses wherein the computer readable and executable instructions of the central server, when executed by the one or more processors, further cause the central server to: calculate usage time of the person lifting device based on a time when the receiver receives the load event data and a time when the receiver receives the unload event data ([0065] and [0078]).
Regarding Claim 17, Dixon discloses wherein the sensor includes one or more strain gauges ([0044]).
Regarding Claim 18, Dixon discloses wherein the first network interface hardware is configured to communicate with the receiver via at least one of Wi-Fi, Bluetooth, and RFID communication ([0059]).
Regarding Claim 19, Dixon discloses wherein the computer readable and executable instructions of the central server, when executed by the one or more processors, further cause the central server to: determine whether the number of load events is greater than a predetermined value (Fig. 10); and transmit an alert signal to the multi-link device in response to determination that the number of load events is greater than the predetermined value ([0035]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US PG-Pub 2014/0020175).
Regarding Claim 11, Dixon fails to disclose wherein the load event data is a binary code.  Examiner takes Official Notice that transferring data as binary code is well known within the art.  Binary code is a common system used to represent text, computer processor instructions, or any other data using a two-symbol system (i.e. 0 or 1).  Using a common form of data processing is well within ordinary skill.  The motivation to use binary code would be to communicate with other machines (computer, phone, etc.) that use forms of binary code decoding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619